DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota (US20130050069) (hereinafter Ota) in view of Ritchey (US20070182812) (hereinafter Ritchey).
Regarding claim 1, Ota discloses a device, comprising: 
a frame comprising a left frame, a right frame and a connecting part connecting between the left frame and the right frame, wherein the left frame, the 5right frame and the connecting part are integrally formed [Figs. 1, 4-6, 0027; glasses with frame and corresponding structure].
a gesture recognition system, comprising [Figs. 4, 10, 0035-0036, 0061-0065; gesture recognition system].
an illumination device [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame]. 
an image sensor configured to capture image data [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].  
wherein the connecting part connects the right and left frames along a 10transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting part between the upper edge and the lower edge, and the illumination device and the image sensor are adjacent to each other along a direction parallel to the transverse direction [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the limitations of claim 1 including all of the components of the device.  However Ota does not explicitly varying specific placements of these components as part of the overall system.
Ritchey discloses varying placements of the components of a head worn device [0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gesture recognition glasses system of Ota with the variable versatility of the integration of the components on the head worn device of Ritchey as stated above.  By 
Regarding claim 2, Ota discloses wherein the connecting part connects only a part of the right frame and the left frame [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Regarding claim 3, Ota discloses wherein the illumination device has a same height with the image sensor inside the connecting part [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 4, Ota discloses wherein the connecting part has a constant 20width smaller than a height of the right frame and the left frame [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    

Regarding claim 5, Ota discloses wherein the illumination device is configured to emit infrared light [0033; IR sensors and cameras integrated into overall system].
Regarding claim 6, Ota discloses wherein the frame further comprises a left temple arm and a right temple arm respectively connected to the left frame and 25the right frame [Figs. 1, 4-6, 0027; glasses with frame and corresponding structure].
Regarding claim 7, Ota discloses the limitations of claim 7.  However Ota does not explicitly disclose further comprising a switch device arranged on the left temple arm or the right temple arm, and the switch device being configured to turn on or turn off the gesture recognition system.
Ritchey more explicitly discloses further comprising a switch device arranged on the left temple arm or the right temple arm, and the switch device being configured to turn on or turn off the gesture recognition system [0339; buttons or switch to turn the system on and off may be mounted in any suitable place on the invention].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 8, Ota discloses further comprising a transmission unit 30configured to wirelessly transmit a control command [0041, 0069; wireless transceivers integrated].
Regarding claim 9, Ota discloses further comprising a transmission unit configured to transmit the image data captured by the image sensor [0041, 0069; wireless transceivers integrated].
Regarding claim 10, Ota discloses an interactive system, comprising: 
a monitor [0060-0068; display screen]. 
[Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
 comprising: a frame comprising a left frame, a right frame and a connecting part connecting between the left frame and the right frame, wherein the left frame, the right frame and the connecting part are integrally formed [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
a gesture recognition system [0060-0068; sensors for identifying interactive gestures].
comprising: 10an illumination device [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
an image sensor configured to capture images, wherein the connecting part connects the right and left frames along a transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting 15part between the upper edge and the lower edge [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
the illumination device and the image sensor are adjacent to each other along a direction parallel to the transverse direction [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
20a transmission unit configured to transmit the control command to the monitor to correspondingly control information shown thereon [0041, 0069; wireless transceivers integrated].
Ota discloses the limitations of claim 10.  However Ota does not explicitly disclose varying placements of the components of a head worn device and a processor configured to recognize motion track of an object according to the captured images to generate a control command.
[0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
a processor configured to recognize motion track of an object according to the captured images to generate a control command [0295-0315, 0339-0342; motion commands detected and implemented].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gesture recognition glasses system of Ota with the variable versatility of the integration of the components on the head worn device of Ritchey as stated above.  By incorporating the teachings as such a more versatile and adaptable portable head worn gesture and imaging system is achieved (see Ritchey 0032).
Regarding claim 11, Ota discloses wherein the control command comprises an ON/OFF command, a zooming command, a page-turning command, a volume command and a channel-selection command [0045; variety of hand gesture commands detected and implemented].
Regarding claim 12, Ota discloses wherein the motion track comprises an upward track, a downward track, a leftward track, a rightward track, a forward track, a backward track and a rotation track of the object [0045; variety of hand gesture commands detected and implemented].
Regarding claim 13, Ota discloses wherein the connecting part connects only a part of the right frame and the left frame [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
Regarding claim 14, Ota discloses wherein the illumination device has a same height with the image sensor inside the connecting part [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
[0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 15, Ota discloses wherein the connecting part has a constant width smaller than a height of the right frame and the left frame [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 16, Ota discloses wherein the device further comprises a left temple arm and a right temple arm respectively connected to the left frame and the right frame. [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
Regarding claim 17, Ota discloses the limitations of claim 17.  However Ota does not explicitly disclose further comprises a switch device arranged on the left temple arm or the right temple arm, 10and the switch device being configured to turn on or turn off the gesture recognition system.
[0339; buttons or switch to turn the system on and off may be mounted in any suitable place on the invention].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 18, Ota discloses an interactive system, comprising:
a portable device, comprising [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
a frame comprising a left frame, a right frame and a connecting part 15connecting between the left frame and the right frame, wherein the left frame, the right frame and the connecting part are integrally formed [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame]. 
a gesture recognition system [Figs. 4, 10, 0035-0036, 0061-0065; gesture recognition system]. 
comprising: an illumination device [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame]. 
an image sensor configured to capture image data, 20wherein the connecting part connects the right and left frames along a transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting part between the upper edge and the lower edge [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
the illumination device and the image sensor are adjacent to each other along a direction parallel to the 25transverse direction [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
[0041, 0069; wireless transceivers integrated]. 
an electronic device comprising a processor configured to process the image data to generate a control command [0045; variety of hand gesture commands detected and implemented].
Ota discloses the limitations of claim 18 including all of the components of the device.  However Ota does not explicitly varying specific placements of these components as part of the overall system.
Ritchey discloses varying placements of the components of a head worn device [0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gesture recognition glasses system of Ota with the variable versatility of the integration of the components on the head worn device of Ritchey as stated above.  By incorporating the teachings as such a more versatile and adaptable portable head worn gesture and imaging system is achieved (see Ritchey 0032).
Regarding claim 19, Ota discloses wherein the electronic device comprises a display [0060-0068; display screen].
Regarding claim 20, Ota discloses wherein the illumination device has a same height with the image sensor inside the connecting part [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483